Exhibit 10.54

WYETH 2005 (409A)

DEFERRED COMPENSATION PLAN

(effective January 1, 2005)

PURPOSE

The Plan is an unfunded deferred compensation plan that provides certain key
Employees with the opportunity to voluntarily defer receipt of a portion of
their compensation. Wyeth adopted the Plan to enable the Company to attract and
retain a select group of management and highly compensated Employees. The Plan
is intended to satisfy the requirements of Section 409A. Wyeth also maintains
the Prior Plan, which governs certain compensation deferred by a select group of
management and highly compensated Employees that is not subject to Section 409A.

Capitalized terms not otherwise defined in the text hereof shall have the
meanings set forth in Section 1.

SECTION 1

DEFINITIONS

1.1 Rules of Construction. Except where the context indicates otherwise, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
All references to sections and appendices are, unless otherwise indicated, to
sections or appendices of the Plan.

1.2 Terms Defined in the Plan. Whenever used herein, the following terms shall
have the meanings set forth below:

(a) “Administrative Procedures” means the policies and procedures established by
the Committee and/or the Administrative Record Keeper from time to time
governing elections to participate in the Plan, maintenance of Deferral
Accounts, Investment Options, calculation of Investment Earnings/Losses,
required Election Forms, distributions from the Plan and such other matters as
are necessary for the proper administration of the Plan.

(b) “Administrative Record Keeper” means the person or persons designated by the
Committee in accordance with Section 2.

(c) “Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Wyeth and any trade or business (whether or not incorporated) which is under
common control with Wyeth (within the meaning of Section 414(c) of the Code);
provided, however, that in applying Section 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of

 

1



--------------------------------------------------------------------------------

corporations under Section 414(b) of the Code the language “at least 50 percent”
shall be used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2) and (3) of the Code, and in applying Section 1.414(c)-2
of the Treasury Regulations, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” shall be used instead of “at
least 80 percent” in each place it appears in Section 1.414(c)-2 of the Treasury
Regulations.

(d) “Base Salary” means the annual base compensation to be paid during a Plan
Year by the Company to an Employee for services rendered to the Company from all
sources (i.e., regardless of whether United States source or foreign source).

(e) “Beneficiary” means one or more persons or entities (including a trust or
estate) designated by a Participant to receive payment of any unpaid balance in
the Participant’s Deferral Account in the event of the Participant’s death. Such
designation shall be made on a form provided by the Administrative Record
Keeper. If no valid Beneficiary designation is in effect at the Participant’s
death, or if no person or persons so designated survives the Participant, or if
each surviving validly designated Beneficiary is legally impaired or prohibited
from receiving payment, Participant’s Beneficiary shall be the Participant’s
Surviving Spouse, if any, or if the Participant has no Surviving Spouse, then
his estate. If the Committee is in doubt as to the right of any person to
receive such amount, it may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of competent jurisdiction and such payment shall
be a complete discharge of the liability of the Plan.

(f) “Board of Directors” means the Board of Directors of Wyeth (or any committee
of the Board of Directors to whom the Board delegates, from time to time, its
authority hereunder).

(g) “Bonus Compensation” means cash compensation to be paid to an Eligible
Employee by the Company with respect to services rendered during a Plan Year
under any incentive compensation or bonus plan, program or arrangement which is
maintained or which may be adopted by the Company.

(h) “Business Day” means each day that the New York Stock Exchange is open for
business.

(i) “Claimant” has the meaning set forth in Section 9.1.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(k) “Committee” means the committee of such officers and/or employees of the
Company as shall be designated from time to time by Wyeth to administer the Plan
and any successor thereto.

(l) “Company” means Wyeth and its Affiliates.

 

2



--------------------------------------------------------------------------------

(m) “Company Account Plan” means any arrangement sponsored by the Company, other
than the Plan, that (i) is required to be aggregated with the Plan under
Treasury Regulation 1.409A-1(c)(2) and (ii)(A) is an “account balance plan,” as
such term is defined in Treasury Regulation 1.409A-1(c)(2)(i)(A) or (B) provides
for the deferral of compensation other than at the election of the Employee, as
described in Treasury Regulation 1.409A-1(c)(2)(i)(B).

(n) “Company Stock” means the Investment Option available under the Plan that is
designed to track the performance of Wyeth’s Common Stock, par value $0.33 1/3.

(o) “Default Investment Option” means the default investment option specified
from time to time by the Committee for hypothetical investment of a
Participant’s Deferral Account in the event the Participant fails to allocate
all or a portion of his Deferral Account to a particular Investment Option.

(p) “Deferral Account” means a bookkeeping account (including all sub-accounts)
maintained by the Administrative Record Keeper for each Participant to record
(i) the Participant’s Base Salary and/or Bonus Compensation deferrals under the
Plan, (ii) the amount of a Valid Notional Rollover of all or a portion of the
Participant’s (A) ERP 409A Benefit, (B) SERP 409A Benefit, and (C) SESP 409A
Account, plus or minus (iii) Investment Earnings/Losses on those amounts minus
(iv) all distributions or withdrawals made to a Participant or his Beneficiary.

(q) “Deferred Compensation Tax Compliance Committee” means a committee of such
officers and/or employees of the Company as shall be designated from time to
time by the Company.

(r) “Delayed Payment Amount” shall have the meaning set forth in Section 7.6.

(s) “Disability” means a Separation from Service by reason of disability for
purposes of (i) a long-term disability plan maintained by the Company in which a
Participant participates or (ii) Social Security Disability Insurance (SSDI), as
determined by the Social Security Administrator.

(t) “Election Form” means the form or forms established from time to time by the
Administrative Record Keeper and/or the Committee, that an Eligible Employee
completes and submits to the Administrative Record Keeper to make an election
under the Plan. Election Forms can be in paper, electronic or such other media
(or combination thereof) as the Administrative Record Keeper shall specify from
time to time.

(u) “Eligible Employee” means an Employee (i) whose terms and conditions of
employment are not subject to a collective bargaining agreement, (ii) who at any
time during the Plan Year is eligible to receive Base Salary for the Plan Year
on an annualized basis of not less than one hundred fifty-five thousand dollars
($155,000) or such greater amount as may be determined from time to time by the
Committee, and (iii) who is paid in whole or in part through the Company’s
regular U.S. payroll. Notwithstanding the foregoing, an individual shall not
become an “Eligible Employee” until the first day of the month following the
date on which such

 

3



--------------------------------------------------------------------------------

individual satisfies requirement (ii) of the previous sentence. Further, the
term “Eligible Employee” shall exclude individuals classified by the Company as
leased employees, independent contractors or consultants or any other
individuals who are not paid through the Company’s regular payroll.

(v) “Employee” means an employee of the Company.

(w) “ERP” means the Wyeth Executive Retirement Plan (amended and restated
effective as of January 1, 2005), as amended from time to time.

(x) “ERP 409A Benefit” means the portion of an Eligible Employee’s benefit under
the ERP that is subject to Section 409A.

(y) “ERP Grandfathered Benefit” means the portion of an Eligible Employee’s
benefit under the ERP that, for purposes of Section 409A, was both earned and
vested on or before December 31, 2004.

(z) “Installment Retirement Benefit” shall have the meaning set forth in
Section 7.2(a).

(aa) “Investment Earnings/Losses” means the income, gains and losses that would
have been realized had an amount deferred hereunder actually been invested in
the Investment Option or Options selected by a Participant.

(bb) “Investment Options” means the Market Interest Option and such other
investment options as selected from time to time by the Committee that are used
as hypothetical investment options among which the Participant may allocate all
or a portion of his Deferral Account.

(cc) “Key Employee” means (i) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12-month period ending on December 31st of a calendar year
and (ii) to the extent not otherwise included in (i) hereof, each of the top-100
paid individuals (based on taxable wages for purposes of Section 3401(a) of the
Code as reported in Box 1 of Form W-2 for the 12-month period ending on
December 31st of such calendar year plus amounts that would be included in wages
for such 12 month period but for pre-tax deferrals to a tax-favored retirement
plan or cafeteria plan or for qualified transportation benefits) who performed
services for the Company at any time during the 12-month period ending on
December 31st of such calendar year. A Participant shall be treated as a Key
Employee for the 12-month period beginning on April 1st of the calendar year
following the calendar year for which the determination under clause (i) or
(ii) of this definition is made.

(dd) “Lump Sum Retirement Benefit” shall have the meaning set forth in
Section 7.2(a).

 

4



--------------------------------------------------------------------------------

(ee) “Market Interest Option” means the Investment Option that provides for
Investment Earnings/Losses on amounts deferred under the Plan at the Market
Rate.

(ff) “Market Rate” means, for a particular calendar year, 120% of the long term
applicable federal rate, with quarterly compounding, for the month of January of
such calendar year, as published under Section 1274(d) of the Code for such
year, or such other reasonable rate of interest as the Committee or the Board of
Directors may establish from time to time.

(gg) “Normal Retirement Date” shall have the same meaning as set forth in the
Retirement Plan, as in effect on December 31, 2008.

(hh) “Participant” means an Employee or Retiree (for so long as he retains a
Deferral Account under the Plan) who participates in the Plan.

(ii) “Plan” means this Wyeth 2005 (409A) Deferred Compensation Plan, as amended
from time to time.

(jj) “Plan Year” means the calendar year.

(kk) “Prior Plan” means the terms of the Wyeth Deferred Compensation Plan (as
amended and restated as of November 20, 2003), as set forth in the Company’s
written documentation, rules, practices and procedures applicable to such plan
(but without regard to any amendments thereto after October 3, 2004 that would
result in any material modification of such plan, within the meaning of
Section 409A).

(ll) “Retiree” means an individual who is Retired.

(mm) “Retirement”, “Retire(s)” or “Retired” means the first day of the month
coincident with or next following Separation from Service with the Company for
any reason other than a leave of absence, death or Disability on or after the
Participant becomes Retirement Eligible.

(nn) “Retirement Benefit” means the type and form of payments available to a
Participant upon Retirement as described in Section 7.2(a).

(oo) “Retirement Benefit Installment Payout Dates” means, with respect to a
deferral made by a Participant, the first day of the calendar quarter elected
(initially or upon redeferral pursuant to Section 8) by the Participant for the
commencement of installment payments and, in the case of annual installments,
the anniversary dates thereof and, in the case of quarterly installments, the
first day of each calendar quarter thereafter, in each case through the final
installment payout date elected by the Participant with respect to such
deferral; provided, however, that the first of such dates shall be:

(i) with respect to a distribution election made by a Participant in accordance
with the SESP, at least 12 months after a Valid Notional Rollover of all or a
portion of the SESP 409A Account;

 

5



--------------------------------------------------------------------------------

(ii) with respect to redeferral by a Participant of the ERP 409A Benefit, the
SERP 409A Benefit or all or a portion of the SESP 409A Account pursuant to a
Valid Notional Rollover in accordance with the provisions of the ERP, the SERP
or the SESP, as the case may be, not earlier than five years after the date such
ERP 409A Benefit, SERP 409A Benefit or SESP 409A Account would otherwise have
been payable;

(iii) with respect to a deferral of all or a portion of the ERP 409A Benefit or
the SERP 409A Benefit pursuant to a Valid Notional Rollover in accordance with
the provisions of the ERP or the SERP, as the case may be, by a Participant who
makes a distribution election in calendar year 2008 and incurs a Separation from
Service during the calendar year 2009, not earlier than January 1, 2010;

(iv) with respect to all other Retirement Benefit payments (including all or a
portion of the ERP 409A Benefit or the SERP 409A Benefit rolled over to the Plan
in a Valid Notional Rollover not in connection with a redeferral), on or after
the Participant’s Retirement Date; and

provided, further, that the final installment payout date with respect to such
deferral occurs (X) no earlier than the second anniversary of the first
installment payment and (Y) no later than the earlier of (I) the quarter prior
to the fifteenth anniversary of the first installment payment and (II) the
fifteenth anniversary of the Participant’s Normal Retirement Date.

(pp) “Retirement Benefit Lump Sum Payout Date” means, with respect to a deferral
made by a Participant, the first day of the calendar quarter elected (initially
or upon redeferral pursuant to Section 8) by the Participant for a lump sum
payout of a Retirement Benefit; provided, however, that such date shall not be
earlier than:

(i) with respect to a distribution election made by a Participant in accordance
with the SESP, at least 12 months after a Valid Notional Rollover of all or a
portion of the SESP 409A Account;

(ii) with respect to redeferral by a Participant of the ERP 409A Benefit, the
SERP 409A Benefit or all or a portion of the SESP 409A Account pursuant to a
Valid Notional Rollover in accordance with the provisions of the ERP, the SERP
or the SESP, as the case may be, not earlier than five years after the date such
ERP 409A Benefit, SERP 409A Benefit or SESP 409A Account would otherwise have
been payable;

(iii) with respect to a deferral of the ERP 409A Benefit or the SERP 409A
Benefit pursuant to a Valid Notional Rollover in accordance with the provisions
of the ERP or the SERP, as the case may be, by a Participant who makes a
distribution election in calendar year 2008 and incurs a Separation from Service
during the calendar year 2009, not earlier than January 1, 2010;

 

6



--------------------------------------------------------------------------------

(iv) with respect to all other Retirement Benefit payments (including all or a
portion of the ERP 409A Benefit or the SERP 409A Benefit rolled over to the Plan
in a Valid Notional Rollover not in connection with a redeferral), on or after
the Participant’s Retirement date; and

provided, further, that such date shall be no later than the fifteenth
anniversary of the Participant’s Normal Retirement Date.

(qq) “Retirement Eligible” means for a Participant, the earlier of (i) age 65,
or (ii) age 55 with at least five Years of Vesting Service.

(rr) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time.

(ss) “Savings Plan” means the Wyeth Savings Plan, as amended from time to time.

(tt) “Section 409A” means Section 409A of the Code and the applicable rulings
and regulations promulgated thereunder.

(uu) “Section 409A Compliance” has the meaning set forth in Section 10.1.

(vv) “Separation from Service” means a separation from service with the Company
for purposes of Section 409A, determined using the default provisions set forth
in Treasury Regulation Section 1.409A-1(h). Notwithstanding the foregoing, if a
Participant would otherwise incur a Separation from Service in connection with a
sale of assets of the Company, the Company shall retain the discretion to
determine whether a Separation from Service has occurred in accordance with
Treasury Regulation Section 1.409A-1(h)(4).

(ww) “SERP” means the Wyeth Supplemental Executive Retirement Plan (amended and
restated effective as of January 1, 2005), as amended from time to time.

(xx) “SERP 409A Benefit” means the portion of an Eligible Employee’s benefit
under the SERP that is subject to Section 409A.

(yy) “SERP Grandfathered Benefit” means the portion of an Eligible Employee’s
Benefit under the SERP that, for purposes of Section 409A, was both earned and
vested on December 31, 2004.

(zz) “SESP” means the Wyeth Supplemental Employee Savings Plan (amended and
restated effective as of January 1, 2005), as amended from time to time.

(aaa) “SESP 409A Account” means and Eligible Employee’s 409A Account (as defined
in the SESP) under the SESP.

(bbb) “SESP Grandfathered Account” means an Eligible Employee’s Grandfathered
Account (as defined in the SESP) under the SESP.

 

7



--------------------------------------------------------------------------------

(ccc) “Short-Term Payout” means the type of payout available to a Participant as
described in Section 7.1.

(ddd) “Short-Term Payout Date” means, with respect to a deferral of Base Salary
or Bonus Compensation made by a Participant, the first day of the calendar
quarter elected by the Participant for payment of a Short-Term Payout; provided,
however, that such date shall be in a Plan Year which, in the case of an initial
election, is at least three but no more than 15 years after the end of the Plan
Year with respect to which a deferral occurs and in the case of a redeferral
pursuant to Section 8, is at least five but not more than 15 years after the
date on which the Short-Term Payout, but for the redeferral, would have been
paid; and provided, further, that in each case such date shall be no later than
the fifteenth anniversary of the Participant’s Normal Retirement Date.

(eee) “Transition Elections” means elections made by a Participant in accordance
with the provisions of Notices 2005-1, 2006-79, and 2007-86 promulgated by the
U.S. Treasury Department and the Internal Revenue Service and the Proposed
Regulations under Section 409A, 70 Fed. Reg. 191 (Oct. 4, 2005).

(fff) “Treasury Regulations” means the regulations adopted by the Internal
Revenue Service under the Code, as they may be amended from time to time.

(ggg) “Unforeseeable Emergency” has the meaning ascribed in Section 409A.

(hhh) “Valid Notional Rollover” means a notional rollover in accordance with the
requirements of the SESP, the SERP or the ERP, as the case may be, of all or a
portion of a Participant’s (i) SESP 409A Account, (ii) SERP 409A Benefit or
(iii) ERP 409A Benefit, to the Plan by a Participant in the SESP, the SERP or
the ERP, as the case may be, who is Retirement Eligible at the time of his
Separation from Service. The effective date of a Valid Notional Rollover shall
be the first of the month following the Participant’s Separation from Service,
even if all or a portion of the SESP 409A Account, the SERP 409A Benefit or the
ERP 409A Benefit would otherwise have been paid to the Participant at a later
date.

(iii) “Wyeth” means Wyeth, a Delaware corporation, and any successor thereto.

(jjj) “Yearly or Quarterly Installment Method” means a yearly (or quarterly)
installment payment over the number of years (or quarters) selected by the
Participant in accordance with the Plan, determined by the following annuity
methodology. The amount of the annual or quarterly installment payment shall be
determined by the Administrative Record Keeper as an annuity at the beginning of
the installment payout period elected by the Participant and shall be
recalculated each year as of January 1. The yearly (or quarterly) installment
shall be calculated based on the balance of the Participant’s Deferral Account
as of the beginning of the installment payout period, assuming that the entire
Deferral Account is invested at the Market Rate in effect at the time the
calculation is made and assuming that the Market Rate will remain unchanged
throughout the payout period. The amount of the yearly or (quarterly)
installment payments shall be revised at the beginning of each calendar year by
adjusting the principal amount used to determine the amount of the yearly (or
quarterly) installment payments to reflect

 

8



--------------------------------------------------------------------------------

the actual value of the Deferral Account (determined based on the Investment
Earnings/Losses attributable to the Investment Options actually selected by the
Participant and amounts distributed in the prior year) and assuming that the
Participant’s Deferral Account is invested at the Market Rate in effect at the
time of the revised calculation.

(kkk) “Year of Vesting Service” has the meaning ascribed to it in the Retirement
Plan as of January 1, 2006 and, prior to such date, has the meaning ascribed to
“Continuous Service,” as such term was defined in the Retirement Plan prior to
January 1, 2006.

SECTION 2

ADMINISTRATION

2.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power, subject to the terms of the
Plan: (i) to determine eligibility to participate in, and the amount of benefit
to be provided to any Participant under, the Plan; (ii) to make and enforce such
rules and regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
determinations regarding the valuation of Deferral Accounts; (v) to make any and
all legal and factual determinations in connection with the administration and
implementation of the Plan; (vi) to designate the Administrative Record Keeper
and to review actions taken by the Administrative Record Keeper or any other
person to whom authority is delegated under the Plan; and (vii) to employ and
rely on legal counsel, actuaries, accountants and any other agents as may be
deemed to be advisable to assist in the administration of the Plan. All such
actions of the Committee shall be conclusive and binding upon all persons. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions, and reports furnished by any actuary, accountant,
controller, counsel, or other person employed or engaged by the Company with
respect to the Plan. If any member of the Committee is a Participant, such
member shall not resolve, or participate in the resolution of, any matter
specifically relating to such Committee member’s eligibility to participate in
the Plan or the calculation or determination of such member’s benefit under the
Plan.

2.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee. If any
individual to whom the Committee delegates authority is a Participant, such
individual shall not resolve, or participate in the resolution of, any matter
relating to such individual’s eligibility to participate in the Plan or the
calculation or determination of such individual’s benefits under the Plan.

 

9



--------------------------------------------------------------------------------

2.3 Administrative Record Keeper. The Administrative Record Keeper shall be
responsible for the day-to-day operation of the Plan, having the power (except
to the extent such power is reserved to the Committee) to take all action and to
make all decisions necessary or proper in order to carry out his duties and
responsibilities under the provisions of the Plan. If the Administrative Record
Keeper is a Participant, the Administrative Record Keeper shall not resolve, or
participate in the resolution of, any question which relates directly or
indirectly to him and which, if applied to him, would significantly vary his
eligibility for, or the amount of, any benefit to him under the Plan. The
Administrative Record Keeper shall report to the Committee at such times and in
such manner as the Committee shall request concerning the operation of the Plan.

2.4 Actions; Indemnification. The members of the Board of Directors, the
Committee, the Administrative Record Keeper, the members of the Deferred
Compensation Tax Compliance Committee, the members of any other committee and
any director, officer or employee of the Company to whom responsibilities are
delegated by the Committee shall not be liable for any actions or failure to act
with respect to the administration or interpretation of the Plan, unless such
person acted in bad faith or engaged in fraud or willful misconduct. The Company
shall indemnify and hold harmless, to the fullest extent permitted by law, the
Board of Directors (and each member thereof), the Committee (and each member
thereof), the Deferred Compensation Tax Compliance Committee (and each member
thereof), the Administrative Record Keeper, the members of any other committee
and any director, officer or employee of the Company to whom responsibilities
are delegated by the Committee from and against any liabilities, damages, costs
and expenses (including attorneys’ fees and amounts paid in settlement of any
claims approved by the Company) incurred by or asserted against it or him by
reason of its or his duties performed in connection with the administration or
interpretation of the Plan, unless such person acted in bad faith or engaged in
fraud or willful misconduct. The indemnification, exculpation and liability
limitations of this Section 2.4 shall apply to the Administrative Record Keeper
only to the extent that the Administrative Record Keeper is or was a director,
officer or employee of the Company.

SECTION 3

GRANDFATHERED BENEFITS

The Company maintains the Prior Plan, which was designed to provide certain
Employees with the opportunity to voluntarily defer receipt of a portion of
their compensation. All amounts deferred under the Prior Plan that, for purposes
of Section 409A, were both earned and vested on December 31, 2004 shall be
subject to the terms of the Prior Plan as in effect on December 31, 2004. The
ERP Grandfathered Benefit, SERP Grandfathered Benefit and the SESP Grandfathered
Account that are rolled over in a Valid Notional Rollover shall be rolled over
into the Prior Plan and be subject to the terms of the Prior Plan as in effect
on December 31, 2004.

 

10



--------------------------------------------------------------------------------

SECTION 4

PARTICIPATION IN THE PLAN

4.1 Base Salary and Bonus Deferrals. An Eligible Employee who elects to defer
Base Salary or Bonus Compensation in accordance with Section 5.1 shall commence
participation in the Plan as of the date that amounts elected to be deferred are
first credited to the Eligible Employee’s Deferral Account.

4.2 Notional Rollover from SERP, ERP and SESP. An Eligible Employee who
transfers all or a portion of his SERP 409A Benefit, his ERP 409A Benefit or his
SESP 409A Account to the Plan in a Valid Notional Rollover in accordance with
the requirements of the SERP, the ERP or the SESP, as the case may be, and is
not already a Participant, shall become a Participant on the effective date of
such Valid Notional Rollover.

4.3 Exclusions. No Employee who is not an Eligible Employee shall be eligible to
participate in the Plan. In addition, the Committee may, if it determines it to
be necessary or advisable to comply with ERISA, the Code or other applicable
law, exclude one or more Eligible Employees or one or more classes of Eligible
Employees from Plan participation.

SECTION 5

DEFERRALS AND ELECTIONS

5.1 Elections.

(a) In General. All deferrals under the Plan shall be evidenced by the Eligible
Employee properly executing and submitting such Election Forms as may be
required by the Administrative Record Keeper in accordance with the
Administrative Procedures and this Section 5.

(b) Transition Elections. The Transition Elections made by a Participant shall
supplement and, to the extent inconsistent therewith, shall supersede the
corresponding provisions of this Section 5.

5.2 Deferrals of Base Salary and/or Bonus Compensation.

(a) Deferrals of Base Salary and Bonus. Subject to the following sentence, for
each Plan Year, a Participant may designate on the applicable Election Form a
percentage of his Base Salary and/or Bonus Compensation that is payable in a
Plan Year to be deferred in accordance with this Section 5. If an Eligible
Employee elects to defer Base Salary into the Plan, six percent of such Base
Salary elected to be deferred for a particular Plan Year shall automatically be
deferred under the SESP for the same Plan Year.

(b) Minimum/Maximum Amount of Deferral. For each Plan Year, a Participant may
elect to defer Base Salary and Bonus Compensation in increments of at least one
percent of Base Salary or Bonus Compensation, as the case may be (unless the
Committee

 

11



--------------------------------------------------------------------------------

determines otherwise in its sole discretion), up to a maximum of seventy-five
percent of Base Salary and up to a maximum of eighty-five percent of Bonus
Compensation with respect to a Plan Year. Notwithstanding the foregoing, Base
Salary and Bonus Compensation may only be deferred to the extent such amounts
would otherwise have been paid to the Participant through the Company’s regular
U.S. payroll.

(c) Base Salary Deferral Elections. Except for the first Plan Year in which an
individual becomes an Eligible Employee, an Eligible Employee’s voluntary
election to defer Base Salary must be received by the Administrative Record
Keeper no later than December 31 of the prior Plan Year, or such earlier date as
may be determined by the Administrative Record Keeper in accordance with the
Administrative Procedures. With respect to the first Plan Year in which an
individual becomes an Eligible Employee, elections to voluntarily defer Base
Salary into the Plan must be made no later than 30 days after the date the
Employee first becomes an Eligible Employee and shall only apply to Base Salary
earned after such election becomes irrevocable, as determined in accordance with
the Administrative Procedures.

(d) Bonus Compensation. Except for the first Plan Year in which an individual
becomes an Eligible Employee, an Eligible Employee’s voluntary election to defer
Bonus Compensation must be received by the Administrative Record Keeper no later
than December 31 of the Plan Year prior to the Plan Year with respect to which
the Bonus Compensation will be earned. With respect to the first Plan Year in
which an individual becomes an Eligible Employee, elections to voluntarily defer
Bonus Compensation into the Plan must be made no later than 30 days after the
date the Employee becomes an Eligible Employee and shall only apply to the
percentage of a Participant’s Bonus Compensation that is no greater than the
total amount of the Participant’s Bonus Compensation for a Plan Year multiplied
by the ratio of the number of days remaining in the Plan Year after such
election becomes irrevocable as determined in accordance with the Administrative
Procedures over the total number of days in the Plan Year.

(e) Distribution Elections. For each Base Salary and/or Bonus Compensation
deferral, a Participant shall make an election at the same time that he makes a
deferral election to receive a Short-Term Payout on a Short-Term Payout Date or
a contingent election to receive a Retirement Benefit in accordance with the
Administrative Procedures and the provisions of Section 7 below.

(f) Rehired Employees. Notwithstanding the foregoing provisions of Section 5.2,
an Eligible Employee who is rehired by the Company or otherwise again becomes an
Eligible Employee after deferring amounts under the Plan or under another
Company Account Plan and prior to receiving a distribution of his entire
Deferral Account and his entire balance under any other Company Account Plan
shall not be entitled to defer (A) Base Salary prior to the first day of the
Plan Year following the Plan Year in which such individual again becomes an
Eligible Employee or (B) Bonus Compensation earned with respect to a Plan Year
prior to the Plan Year following the Plan Year such individual again becomes an
Eligible Employee. In the event such an Eligible Employee received a
distribution of his entire Deferral Account and his entire balance under any
other Company Account Plan prior to the date he was rehired by the Company, or
otherwise again became an Eligible Employee, he shall be entitled to make a
deferral election within 30 days of again becoming eligible to participate in
the Plan. In the

 

12



--------------------------------------------------------------------------------

event such an Eligible Employee previously Separated from Service with the
Company, payment of his Deferral Account shall not be suspended or otherwise
delayed and any additional deferrals under the Plan shall be subject to the
deferral election made after such individual again becomes an Eligible Employee.

5.3 Deferrals of Amounts Notionally Rolled Over from the SERP, the ERP and SESP.

(a) Notional Rollover from the ERP, the SERP and the SESP. All or a portion of a
Participant’s ERP 409A Benefit, SERP 409A Benefit and SESP 409A Account may be
transferred to the Plan in a Valid Notional Rollover in accordance with the
terms and conditions of the ERP, the SERP, or the SESP, as the case may be.

(b) Distribution Elections. A Participant shall make an election to receive a
Retirement Benefit upon Retirement at the time he makes either an initial or a
redeferral election to rollover his ERP 409A Benefit, SERP 409A Benefit or SESP
409A Account to the Plan in a Valid Notional Rollover in accordance with the
Administrative Procedures and the provisions of Section 7 below. A Participant
shall be permitted to make a separate distribution election under the Plan in
connection with each initial or redeferral election to rollover the ERP 409A
Benefit, the SERP 409A Benefit or the SESP 409A Account. A Participant’s
election to redefer the ERP 409A Benefit, the SERP 409A Benefit or all or a
portion of the SESP 409A Account shall further comply with the provisions of
Sections 8.3 and 8.4.

SECTION 6

DEFERRAL ACCOUNTS

6.1 Plan Accounts – In General. An individual Deferral Account shall be
established and maintained under the Plan on behalf of each Participant by or on
behalf of whom deferrals have been made. The Deferral Account shall track the
Base Salary and Bonus Compensation deferrals, Valid Notional Rollovers from the
SERP, ERP and SESP, Investment Earnings/Losses, distributions or other elections
applicable to such accounts. The Deferral Account shall have sub-accounts
established and maintained as appropriate to reflect the Base Salary deferrals,
Bonus Contribution deferrals, Valid Notional Rollovers from each of the ERP,
SERP and SESP, as applicable, and Investment Option(s) selected by the
Participant.

6.2 Crediting/Debiting of Deferral Account. Base Salary and Bonus Compensation
deferrals and Valid Notional Rollovers from the SERP, ERP and SESP shall be
credited to a Participant’s Deferral Account in accordance with the
Administrative Procedures. A Participant’s Deferral Account shall be credited or
debited with Investment Earnings/Losses based upon the Investment Options
selected by the Participant pursuant to Section 6.3 and in accordance with the
Administrative Procedures.

6.3 Election of Investment Options. A Participant shall elect, in accordance
with the Administrative Procedures, one or more Investment Option(s) from a menu
of Investment Options provided by the Committee to be used to determine
Investment Earnings/Losses credited or debited to his Deferral Account. A
Participant may reallocate the

 

13



--------------------------------------------------------------------------------

existing balance of his Deferral Account among the available Investment Options
and change Investment Options with respect to future deferrals under the Plan in
accordance with the Administrative Procedures. In the event that a Participant
fails to select one or more Investment Options for all or a portion of his
Deferral Account (including in the situation where the Investment Option is
discontinued and the Participant fails to designate an alternative in accordance
with the Administrative Procedures), such amounts shall be deemed invested in
the Default Investment Option. In addition to the blackout periods and other
restrictions set forth in the Company’s Securities Transactions Policy, as
amended from time to time, the Company may impose such additional restrictions
on transfers by Participants who have elected Company Stock as an Investment
Option as it deems necessary or advisable in order to comply with federal or
state securities laws (including, but not limited to Rule 16b-3 of the
Securities Exchange Act of 1934, as amended). Any Participant subject to such
restrictions shall be notified by the Company.

6.4 Investment Options. The Committee shall select the Investment Options. The
Committee shall be permitted to add, remove or change Investment Options,
including the Market Interest Option, as it deems appropriate; provided,
however, that any such addition, deletion or change shall not be effective with
respect to any period prior to the effective date of the change. Each
Participant, as a condition to his participation in the Plan, agrees to
indemnify and hold harmless the Committee, the Administrative Record Keeper, and
the Company, and their agents and representatives, from any losses or damages of
any kind relating to the Investment Options made available hereunder.

6.5 Crediting or Debiting Method. The performance of each elected Investment
Option (either positive or negative) will be determined based on the performance
of the actual Investment Option. A Participant’s Deferral Account shall be
credited or debited with Investment Earnings/Losses on each Business Day, or as
otherwise determined by the Administrative Record Keeper in accordance with the
Administrative Procedures. The Administrative Record Keeper shall establish
procedures for valuing the balance of a Participant’s Deferral Account, from
time to time, including upon distribution, in accordance with the Administrative
Procedures.

6.6 No Actual Investment. Notwithstanding any other provision of the Plan, the
Investment Options are to be used for measurement purposes only, and a
Participant’s election of any such Investment Options and the crediting or
debiting of Investment Earnings/Losses to a Participant’s Deferral Account shall
not be considered or construed in any manner as an actual investment of his
Deferral Account in any such Investment Options. In the event that the Company
decides to invest funds in any or all of the Investment Options, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Deferral Account shall at all times be a bookkeeping
entry only and shall not represent any investment made on his behalf by the
Company. The Participant shall at all times remain an unsecured creditor of the
Company.

 

14



--------------------------------------------------------------------------------

SECTION 7

DISTRIBUTIONS

7.1 Short-Term Payouts. Each Short-Term Payout shall be a lump-sum payment equal
to the deferred amount, plus or minus Investment Earnings/Losses debited or
credited thereto in the manner provided in Section 6, determined at the time the
Short-Term Payout becomes payable. Each Short-Term Payout elected shall be
payable on the Short-Term Payout Date designated by the Participant on the
Election Form with respect thereto. Short-Term Payouts shall be made as soon as
practicable after the applicable Short-Term Payout Date elected by the
Participant on the applicable Election Form; provided, however, that in no event
shall such payment be made by the Company later than 30 days after the relevant
elected date.

7.2 Retirement Benefit.

(a) Form of Distribution of Retirement Benefit. A Participant’s Retirement
Benefit may be paid in either a lump sum (“Lump Sum Retirement Benefit”) on a
Retirement Benefit Lump Sum Payout Date elected by the Participant or in
quarterly or yearly installment payments (“Installment Retirement Benefit”) on
Retirement Benefit Installment Payout Dates elected by the Participant. The
Participant’s Retirement Benefit payments shall be made in accordance with the
Administrative Procedures as soon as practicable after the applicable Retirement
Benefit Lump Sum Payout Date or Retirement Benefit Installment Payout Dates
elected by the Participant on the applicable Election Form; provided, however,
that in no event shall such payments be made by the Company later than 30 days
after the relevant elected dates.

(b) Installment Payments for Retirement Benefits. The amount of each installment
payment of an Installment Retirement Benefit shall be determined by the Yearly
Installment Method, if the Participant elected to receive annual installments or
the Quarterly Installment Method, if the Participant elected to receive
quarterly installments.

7.3 Payment Upon Separation from Service. Subject to Section 7.6 below, and
notwithstanding anything in the Plan to the contrary, in the event a Participant
incurs a Separation from Service with the Company for reasons other than
Retirement or death (including a Separation from Service as a result of
Disability by a Participant who is Retirement Eligible), the entire balance of
the Participant’s Deferral Account shall be distributed to the Participant in a
single lump sum within 90 days thereafter.

7.4 Payment Upon Death. Notwithstanding anything in the Plan to the contrary, in
the event a Participant dies prior to the receipt of any or all of his Deferral
Account, the entire balance of such account shall be distributed in a single
lump sum to the Participant’s Beneficiary(ies) within 90 days of the
Participant’s death.

 

15



--------------------------------------------------------------------------------

7.5 Distribution on an Unforeseeable Emergency.

(a) In General. A Participant may receive a distribution with respect to his
Deferral Account, at such time as the Committee determines that the Participant
or his Beneficiary has incurred an Unforeseeable Emergency. Distribution because
of an Unforeseeable Emergency must be limited to the amount reasonably necessary
to satisfy the Unforeseeable Emergency and shall be permitted only if the
Unforeseeable Emergency may not be relieved through reimbursement from insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship to the
Participant or by cessation of deferrals by the Participant in the Plan and the
SESP. If a Participant demonstrates that an Unforeseeable Emergency has
occurred, the Committee shall first cancel the Participant’s deferral election
for the remainder of the Plan Year under the Plan and the SESP. If the
Participant demonstrates, and the Committee shall determine, that a cancellation
of a Participant’s deferral election under the Plan and the SESP for the balance
of the Plan Year will not alleviate or remedy the Participant’s or his
Beneficiary’s Unforeseeable Emergency, then, in addition to the cancellation of
the Participant’s deferral election, the Committee may authorize a distribution
from the balance in the Participant’s Deferral Account in the amount deemed
necessary by the Committee to alleviate or remedy the Participant’s or his
Beneficiary’s Unforeseeable Emergency. A distribution under this Section 7.5
shall be applied proportionately among the sub-accounts included in the
Participant’s Deferral Account.

(b) Savings Plan Hardship Distribution. Notwithstanding anything to the contrary
herein, in the event a Participant receives a hardship distribution under the
Savings Plan, the Participant’s deferral election shall be cancelled for the
balance of the Plan Year and the Participant shall not be entitled to make
further deferrals under the Plan until the first day of the second Plan Year
following the date such Participant receives a hardship distribution under the
Savings Plan.

(c) Cancellation of Deferrals. In the event of a cancellation of deferrals
pursuant to Section 7.5(a), the Participant’s election shall be cancelled, and
not postponed or otherwise delayed, such that any later deferral election will
be subject to the provisions governing deferral elections as provided in
Section 5.

7.6 Six-Month Delay in Commencement of 409A Benefits. Notwithstanding any
distribution election made by a Participant, if, at the time of a Participant’s
Separation from Service (other than by reason of death), the Participant is a
Key Employee, then, any amounts payable to the Participant under the Plan with
respect to his Deferral Account during the period beginning on the date of the
Participant’s Separation from Service and ending on the six-month anniversary of
such date (the “Delayed Payment Amount”) shall be delayed and not paid to the
Participant until the first Business Day of the calendar quarter following the
date that is six months after the Key Employee’s Separation from Service, at
which time such delayed amounts shall be paid to the Participant in a lump-sum.
If payment of an amount is delayed as a result of this Section 7.6, such amount
shall continue to be deemed invested in the Investment Options selected by the
Participant from the date on which such amount would otherwise have been paid to
the Participant but for this Section 7.6 to the day immediately prior to the
date the Delayed Payment Amount is paid. If a Participant dies on or after the
date of the Participant’s Separation from Service and prior to

 

16



--------------------------------------------------------------------------------

payment of the Delayed Payment Amount, any amount delayed pursuant to this
Section 7.6 shall be paid to the Participant’s Beneficiary, together with any
interest credited thereon, within 90 days following the date of the
Participant’s death.

SECTION 8

REDEFERRALS

8.1 Redeferrals of the Deferral Account. A Participant shall be permitted to
elect, prior to his Retirement, to redefer all or a portion of the amounts
deferred under the Plan in accordance with the provisions of this Section 8. A
Participant shall be permitted to make separate redeferral elections with
respect to each of his Base Salary or Bonus Compensation deferrals, and each of
his elections to defer or redefer the ERP 409A Benefit, the SERP 409A Benefit or
the SESP 409A Account to be rolled over to the Plan in a Valid Notional Rollover
in accordance with the requirements of the ERP, the SERP or the SESP, as the
case may be. A Retirement Benefit payable in the form of a Retirement Benefit
Installment Payout shall be treated as a “single” payment and each separately
identified amount to which the Participant is entitled shall be considered a
separate payment.

8.2 Redeferral of Short-Term Payout Amounts. A Participant who has not yet had a
Separation from Service may elect to redefer each Short-Term Payout payable on a
Short-Term Payout Date to another allowable Short-Term Payout Date or to convert
such Short-Term Payout to a Retirement Benefit and receive payout of such
amounts on a Retirement Benefit Lump Sum Payout Date or a Retirement Benefit
Installment Payout Date; provided, however, that:

(a) The election to redefer must be made and become irrevocable (other than in
the case of the death of the Participant) at least one year prior to the
Short-Term Payout Date;

(b) The election shall not become effective for at least one year after the
election is made; and

(c) The Short-Term Payout Date, the Retirement Benefit Lump Sum Payout Date or
the date of the first Retirement Benefit Installment Payout shall not be earlier
than the fifth anniversary of the Short-Term Payout Date elected by the
Participant pursuant to the election in effect immediately prior to such
redeferral.

8.3 Redeferral of Retirement Benefits. A Participant may, prior to his
Retirement, elect to redefer a Retirement Benefit to another Retirement Benefit
Lump Sum Payout Date or Retirement Benefit Installment Payout Dates; provided,
however, that:

(a) The election to redefer must be made and become irrevocable (other than in
the case of the death of the Participant) at least one year prior to the
original Retirement Benefit Lump Sum Payout Date or the original initial
Retirement Benefit Installment Payout Date;

 

17



--------------------------------------------------------------------------------

(b) The election shall not become effective for at least one year after the
election is made; and

(c) The Retirement Benefit Lump Sum Payout Date or the date of the first
Retirement Benefit Installment Payout Date shall not be earlier than the fifth
anniversary of the Retirement Benefit Lump Sum Payout Date or the initial
Retirement Benefit Installment Payout Date, as the case may be, elected by the
Participant pursuant to the election in effect immediately prior to such
redeferral.

8.4 Limitations on Redeferrals. Notwithstanding the foregoing provisions of this
Section 8, no Participant shall be permitted to redefer his Deferral Account
following his Retirement.

SECTION 9

CLAIMS PROCEDURE

9.1 General. If a Participant or his Beneficiary or the authorized
representative of one of the foregoing (hereinafter, the “Claimant”) does not
receive the timely payment of the benefits which he believes are due under the
Plan, the Claimant may make a claim for benefits in the manner hereinafter
provided.

9.2 Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Administrative
Record Keeper (or such other person who is delegated the responsibility by the
Committee to review claims). If the Claimant does not furnish sufficient
information with the claim for the Administrative Record Keeper to determine the
validity of the claim, the Administrative Record Keeper shall indicate to the
Claimant any additional information which is necessary for the Administrative
Record Keeper to determine the validity of the claim.

9.3 Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Administrative Record Keeper within 90 days following the
receipt by the Administrative Record Keeper of the information necessary to
process the claim. If special circumstances require an extension of the time
needed to process the claim, this 90-day period may be extended 180 days after
the claim is received. The Claimant shall be notified before the end of the
original period if an extension is necessary, the reason for the extension and
the date by which it is expected that a decision will be made. In the event the
Administrative Record Keeper denies a claim for benefits in whole or in part,
the Administrative Record Keeper shall notify the Claimant in writing of the
denial of the claim and notify the Claimant of his right to a review of the
Administrative Record Keeper’s decision by the Committee. Such notice by the
Administrative Record Keeper shall also set forth, in a manner calculated to be
understood by the Claimant, the specific reason for such denial, the specific
provisions of the Plan on which the denial is based, and a description of any
additional material or information necessary to perfect the claim with an
explanation of the Plan’s appeals procedure as set forth in this Section 9.

9.4 Appeals. Any Claimant whose claim for benefits is denied in whole or in part
may appeal to the Committee for a review of the decision by the Administrative
Record

 

18



--------------------------------------------------------------------------------

Keeper. Such appeal must be made within 60 days after the applicant has received
actual or constructive notice of the denial as provided above. An appeal must be
submitted in writing within such period and must:

 

  1. request a review by the Committee of the claim for benefits under the Plan;

 

  2. set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  3. set forth any issues or comments which the Claimant deems pertinent to the
appeal.

9.5 Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for processing, in which case a decision shall be rendered by the Committee
as soon as possible but not later than 120 days after the appeal is received by
it. If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its discretion deems necessary or advisable in making its review.
The Claimant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided that
the Committee finds the requested documents or materials are pertinent to the
appeal.

9.6 Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Participant’s eligibility for benefits under
the Plan. The decision of the Committee on any appeal of a claim for benefits
shall be final and conclusive upon all parties thereto.

9.7 Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

9.8 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 9.6 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

 

19



--------------------------------------------------------------------------------

SECTION 10

AMENDMENT AND TERMINATION

10.1 Amendment or Termination. The Plan may be amended or terminated at any
time, by the Board of Directors or the Committee; provided, however, that no
amendment or termination may reduce the amount of a Participant’s Deferral
Account as of the date of the amendment or termination without the Participant’s
written consent. Upon termination of the Plan, payment of a Participant’s
Deferral Account shall be made in accordance with the elections in effect prior
to such termination unless the Board of Directors or the Committee, in its
discretion, determines to accelerate payment and such acceleration may be
effected in a manner that will not result in the imposition on any Participant
of additional tax or penalties under Section 409A (“Section 409A Compliance”).

10.2 409A Benefit Amendments. Notwithstanding any provision in the Plan to the
contrary, the Board of Directors, the Committee or the Deferred Compensation Tax
Compliance Committee shall have the independent right, prospectively and/or
retroactively, to amend or modify the Plan in accordance with Section 409A, in
each case, without the consent of any Participant, to the extent that the Board
of Directors, the Committee or the Deferred Compensation Tax Compliance
Committee deems such action to be necessary or advisable to address regulatory
or other changes or developments that affect the terms of the Plan with the
intent of effecting Section 409A Compliance. Any determinations made by the
Board of Directors, the Committee or the Deferred Compensation Tax Compliance
Committee under this Section 10.2 shall be final, conclusive and binding on all
persons.

SECTION 11

MISCELLANEOUS

11.1 No Effect on Employment Rights. Nothing contained herein shall be construed
as a contract of employment with any person. The Plan and its establishment
shall not confer upon any person the right to be retained in the service of the
Company or limit the right of the Company to discharge or otherwise deal with
any person without regard to the existence of the Plan.

11.2 Funding. The Plan at all times shall be entirely unfunded, and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Beneficiary or other
person shall have any interest in any particular assets of the Company by reason
of a right to receive a benefit under the Plan, and any such Participant,
Beneficiary or other person shall have the rights of a general unsecured
creditor of the Company with respect to any rights under the Plan.
Notwithstanding the foregoing, the Committee or the Board of Directors, in its
discretion, may establish a grantor trust to fund benefits payable under the
Plan and administrative costs relating to the Plan. The assets of said trust
shall be held separate and apart from other Company funds and shall be used
exclusively for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:

 

  1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of ERISA;

 

20



--------------------------------------------------------------------------------

  2. the Company shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Code; and

 

  3. said trust agreement shall provide that the trust fund assets may be used
to satisfy claims of the Company’s general creditors.

11.3 Anti-assignment. To the maximum extent permitted by law, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

11.4 Taxes. The Company shall have the right to deduct any required taxes from
each payment to be made under the Plan.

11.5 Construction. This Plan is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto and shall be interpreted
and construed accordingly. The Plan is intended to be an unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees within the meaning of ERISA and therefore exempt from the requirements
of Sections 201, 301 and 401 of ERISA. Whenever the terms of the Plan require
the payment of an amount by a specified date, the Company shall use reasonable
efforts to make payment by that date. The Company shall not be (i) liable to the
Participant or any other person if such payment is delayed for administrative or
other reasons to a date that is later than the date so specified by the Plan or
(ii) required to pay interest or any other amount in respect of such delayed
payment except to the extent specifically contemplated by the terms of the Plan.

11.6 Incapacity of Participant. In the event a Participant is declared
incompetent and a conservator or other person legally charged with the care of
his person or his estate is appointed, any benefits under the Plan to which such
Participant is entitled shall be paid to such conservator or other person
legally charged with the care of his person or estate.

11.7 Severability. In the event that any one or more of the provisions of the
Plan shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of the Plan
shall not be affected thereby.

11.8 Governing Law. The Plan is established under and shall be governed and
construed in accordance with the laws of the State of New Jersey, to the extent
that such laws are not preempted by ERISA.

 

21